DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
	Claims 1,2,4-10,12-21 and 23-26 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-10,12-21,23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomper et al. (US 9,044,468B2) in view of Pomper et al. (US 9,776,977B2) and in further view of Tykvart et al. (Bioorg. Med. Chem. 2014, 22, 4099-4108).
Pomper et al. (US 9,044,468B2) discloses the PSMA inhibitors comprising

    PNG
    media_image1.png
    217
    355
    media_image1.png
    Greyscale
 wherein RD is optionally substituted aryl, etc. (abstract; column 5, lines 1-42; column 12, lines 41+). The PSMA inhibitor is bound to a metal chelator, such as DOTA analogs (e.g. 
    PNG
    media_image2.png
    143
    224
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    153
    223
    media_image3.png
    Greyscale
 (columns 20-22; column 35, synthesis of DOTA analogs; column 37). The metal comprises In-111, Lu-177, Y-86, etc. (column 24, lines 19-24; column 26, lines 30-44). Optionally substituted comprises one or more suitable groups, such as halogen may be substituted at one or more positions (column, lines 28+).
The compounds can be used for in vivo or in vitro imaging of PSMA expressing cancer, tumors or neoplasm (e.g. prostate cancer, breast cancer, etc.) in a human via MRI, PET, etc. (column 1, lines 18-32; column 25, lines 20+; column 26, lines 45-51; column 27, lines 9-27; Example 20). 
The method of imaging involves administering a detectably effective amount of the compound and providing an image (column 28, lines 25-54; column 41, lines 39-63; Example 21). 
The compounds can also be used for therapy of cancer (abstract; column 26, lines 30-44). 
 Typically the compounds of the invention are excreted from tissues of the body quickly to prevent prolonged exposure to the radiation of the radiolabeled compound (column 26, lines 60+). 
Pomper et al. (US 9,044,468B2) does not explicitly disclose treating a subject with the compounds of the disclosure and does not disclose that the metal is Gd.
Pomper et al. (US 9,776,977B2) discloses the imaging and therapeutic compounds

    PNG
    media_image4.png
    171
    545
    media_image4.png
    Greyscale
 wherein Z is a CO2Q, etc.; Q is hydrogen, etc.; R is H or alkyl; Tz is triazole; r is 0 or 1; R2 and R3 may be H, CO2H, etc; R1 is H, etc. and G is a metal chelating moiety (column 1, lines 42-51; column 3, lines 40+; column 4, lines 1+; column 10, lines 53-58). Embodiments include the compounds 
    PNG
    media_image5.png
    163
    548
    media_image5.png
    Greyscale
(column 6, lines 24+).
The chelated metal includes In-111, Lu-177, Y-86, Gd, Sc, etc. (column 6, lines 58+) and the chelators include 
    PNG
    media_image6.png
    304
    254
    media_image6.png
    Greyscale
(column 23).
The method of treating a tumor include administering a therapeutically effective amount of the compound that includes a therapeutically effective radioisotope by targeting adjacent or nearby cells which express PSMA (column 10, lines 59+; column 65, lines 49+). Nearly all solid tumors including lung, breast, etc. can be treated (column 65, lines 58+; column 66, lines 1-9 and 40-46) and imaging are 
The method of imaging includes administering an effective amount of the compound which includes a metal isotope suitable for imaging and producing a measurable image via PET, etc. (column 10, lines 53-58; column 13, lines 30-41; column 64, lines 1-15 and 30-53).
The subject to be treated or imaged includes a human, etc. and the cell is in vivo or in vitro (column 64, lines 33-53).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize the radiolabeled compounds of Pomper et al. (US 9,044,468B2) for the method treating tumors in a subject as both references of Pomper et al. teach of chelating radioactive metals to the chelating moiety of the compounds which target cells expressing high concentrations of PSMA and Pomper et al. (US 9,776,977B2) teaches of the use of the radiolabeled compound, comprising an analogous core structure to the radiolabeled compounds of Pomper et al. (US 9,044,468B2), for treating tumors. Also, the reference of Pomper et al. (US 9,044,468B2) stated that the compounds of the disclosure can also be used for therapy of cancer.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to chelate Gd to the chelating moieties of the compounds of Pomper et al. (US 9,044,468B2) for imaging as Pomper et al. (US 9,776,977B2) teaches of the use of Gd-chelated compounds, of analogous core structure to the compounds of Pomper et al. (US 9,044,468B2), for imaging of tumors. 
Both references of Pomper et al. teach of chelating metals, such as Lu, In, Y, etc. to the DOTA chelating moiety and therefore, the substitution of Gd for the Lu, In, Y, etc. is predictable. Also, the substitution of one known metal, capable of chelating DOTA, for another known metal, capable of chelating DOTA, is predictable.

D, corresponding to R1 of the instant claims, is 4-bromophenyl.
Tykvart et al. (Bioorg. Med. Chem. 2014, 22, 4099-4108) discloses urea-based GCPII inhibitors wherein GCPII is also known as prostate specific membrane antigen (PSMA) which is an established prostate cancer marker and a promising target for specific anticancer drug delivery (abstract; p4099, 1. Introduction). 
Two GPCII inhibitors with the most favorable aromatic moiety linkers were examined and modified to comprise a bromine moiety at the para position on the aromatic ring 
    PNG
    media_image7.png
    256
    218
    media_image7.png
    Greyscale
 (Fig. 4A; p4103, 4.3. Effect of halogen substitution at the para position of the aromatic ring). Both inhibitors showed superior inhibition potency compared to their non-halogenated counterparts in both acetylated and PEGylated forms. The combination of the most favorable aromatic moiety connection and halogen derivatization led to a 7-fold improvement in inhibitor potency compared to the lead structure (Ki(5)= 10.5 ± 1. nM). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to substitute the optionally substituted aryl moiety RD of Pomper et al. (US 9,044,468B2), corresponding to R1 of the instant claims, for the 4-bromophenyl of Tykvart et al. for the advantage of providing for an improved inhibitor of GCPII/PSMA to target prostate cancer, as Pomper et al. (US .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1,2,4-10,12-21 and 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/617,244 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of 16/617,244  and the instant claims are analogous and comprise 
    PNG
    media_image8.png
    123
    333
    media_image8.png
    Greyscale
wherein Z is CO2Q; Q is H; L is a linker; W is a group selected from -NR2-(C=O)-, -NR2-(C=S)-, -(C=O)­NR2-, and -(C=S)-NR2-; R is CH2-R1; R1 is a substituted aryl or substituted pyridine and Ch is a chelating agent. R1 comprises 
    PNG
    media_image9.png
    95
    263
    media_image9.png
    Greyscale
and X is Br or I. The compounds of 16/617,244 and of the instant claims are used analogously for treating PSMA tumors or cells. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618